Citation Nr: 1745603	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.   13-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychosis, an anxiety disorder, alcoholism, cannabis addiction, and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran had active duty from August 1988 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In November 2016, the Veteran testified before the undersigned at a Central Office hearing.  A transcript of the hearing has been associated with the electronic file.

For the claim service connection for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Given that the Veteran has other psychiatric disorders in his VA treatment records for PTSD, anxiety, psychosis, alcoholism, cannabis addiction, and adjustment disorder, the Board has combined and recharacterized the different claims into one acquired psychiatric claim accordingly as noted on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his acquired psychiatric disorders, to include PTSD, psychosis, an anxiety disorder, alcoholism, cannabis addiction and an adjustment disorder.  The Veteran asserts, as he testified at the November 2016 hearing, that his acquired psychiatric disorders arise from one main incident in service.

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires: (1) medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred.  In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined that a Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, and therefore, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressor.  However, the Board finds the Veteran's testimony as to the effects of his claimed stressor to be credible.  Moreover, an April 2013 PTSD stressor decision indicated that the RO conceded the Veteran's claimed stressor.

First, the Veteran asserts that he experienced PTSD symptoms from his service.  The Veteran contends that while aboard the USS Minneapolis -Saint Paul, the submarine faced a large storm with very large swells in the Atlantic Ocean.  The submarine was unable to go under water and began taking on water in the submarine and the Veteran feared the submarine would sink.  In November 2016 Board hearing, the Board testified that would drink himself to oblivion to forget every night in order to fall asleep.  He stated that he had problems with anger and alcohol since his service.  

Critically, as noted above the RO conceded the Veteran's in-service stressor in April 2013; and the Board finds the Veteran's testimony credible and competent to describe the effects of the storm and the effects of his submarine.  

The Veteran's VA treatment records indicated that he was treated for PTSD symptoms in July 2008.  In October 2010, the Veteran was diagnosed with psychosis not otherwise specified with a history of alcohol and cannabis dependence.  Later in May 2010, the Veteran was diagnosed with psychosis not otherwise specified and depression not otherwise specified.  The examiner also noted that delusional disorder, schizotypal personal disorder, and PTSD were ruled out.    

In June 2013, the Veteran was afforded a PTSD VA examination.  The examiner could not confirm a diagnosis of PTSD.  The examiner diagnosed the Veteran with a psychotic disorder.  He noted that he could not confirm that the Veteran stressor met the criteria for PTSD.  He indicated that he did not feel that the event related to any fear of military activity.  The examiner did indicate active symptoms, but noted that the symptoms would be better explained by his psychosis condition, which was not likely related to his military service.  The examiner noted that he had difficulty confirming or verifying the details of the Veteran's in-service stressor. 

The June 2013 medical opinion is not sufficient because it does not provide a medical opinion supported by rationale, but reflects that the examiner assumed the Board's role of fact finder of the Veteran's claimed in-service stressor.  In light of the above, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination by an examiner other than the previous examiner in order to obtain an adequate and appropriate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's treatment for an acquired psychiatric disorder, to include PTSD.  All records received should be associated with the claims file.

2.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate examiner (other than the June 2013 VA examiner) for an examination to address the current nature, severity, and etiology of his acquired psychiatric disorder to include PTSD.

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately July 2008.

b.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service. 

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criterion were and were not met, and why.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




